2 N.Y.3d 758 (2004)
HELEN C. SIEGER, Appellant,
v.
UNION OF ORTHODOX RABBIS OF THE UNITED STATES AND CANADA, INC., et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 17, 2004.
Decided April 6, 2004.
Motion to dismiss appeal, insofar as it relates to defendants Haim Kraus and Elimelech Zalman Lebowitz, granted and appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved; motion to dismiss appeal, insofar as it relates to all other defendants, granted and appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution.
Chief Judge Kaye taking no part.